Citation Nr: 1737155	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  12-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to non-service connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to May 1977, and from May 1979 to September 1980.  His second period of service was found to have been other than honorable and a bar to VA benefits other than health care benefits under Chapter 17 of Title 38 of the U.S. Code for any disabilities determined to be service connected.  See March 1981 VA Administrative Decision.

This appeal is before the Board of Veterans Appeals (Board) from a September 2012 rating decision before the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting in Washington, District of Columbia.  A transcript of the hearing has been made and associated with the claims file.


FINDING OF FACT

In the May 2017 hearing before the undersigned VLJ, the Veteran withdrew his appeal for entitlement to nonservice-connected pension. 


CONCLUSION OF LAW

The appeal for entitlement to nonservice-connected pension has been withdrawn, and is dismissed.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2016).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1) (2016).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3) (2016).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2016).  

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2016).  There is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).  

In his hearing before the undersigned VLJ in May 2017, the Veteran withdrew his appeal as to the issue of entitlement to nonservice-connected pension.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration for the claim for service connection for nonservice-connected pension.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2016). 


ORDER

The appeal concerning entitlement to non-service connected pension is dismissed.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


